          Entered on Docket October 15, 2020
                                                            Below is the Order of the Court.

 1

 2                                                           ___________________
 3                                                           Christopher M. Alston
                                                             U.S. Bankruptcy Judge
 4                                                           (Dated as of Entered on Docket date above)


 5

 6
        _______________________________________________________________
 7

 8

 9

10                             UNITED STATES BANKRUPTCY COURT
11                             WESTERN DISTRICT OF WASHINGTON

12     In Re:                                                    No. 19-13968
13
       Simon D. Senibi,                                          ORDER DENYING MOTION TO
14                                                               RECONVERT CASE TO CHAPTER
                                   Debtors.                      13
15

16
            This matter came before the Court on the Debtor’s motion to reconvert this case to Chapter
17
     13 [Docket 81] (the “Motion”). The Court considered the Motion, the supporting and opposing
18
     declarations, the record and files herein, and heard argument of counsel at the hearing on October
19

20   9, 2020. The Court made findings of fact and conclusions of law on the record, which are

21   incorporated by this reference, pursuant to Fed. R. Civ. P. 52 and Fed. R. Bankr. P. 7052. Now
22   therefore, it is hereby Ordered as follows:
23
            1. The Debtor’s motion to reconvert this case to Chapter 13 is denied.
24
                                                   ///End of Order///
25



                                                                              Michael P. Harris, Attorney at Law
        ORDER DENYING MOTION TO RECONVERT CASE                                 1001 Fourth Avenue, Ste. 4400
                                                                                     Seattle, WA 98154
        TO CHAPTER 13 - 1                                                              (206)622-7434




      Case 19-13968-CMA          Doc 92       Filed 10/15/20    Ent. 10/15/20 10:20:14             Pg. 1 of 2
                                                  Below is the Order of the Court.

 1
     Presented by:
 2

 3   /s/Michael P. Harris
     By: Michael P. Harris
 4   WSBA# 13506
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                                                 Michael P. Harris, Attorney at Law
        ORDER DENYING MOTION TO RECONVERT CASE                    1001 Fourth Avenue, Ste. 4400
                                                                        Seattle, WA 98154
        TO CHAPTER 13 - 2                                                 (206)622-7434




      Case 19-13968-CMA      Doc 92   Filed 10/15/20   Ent. 10/15/20 10:20:14         Pg. 2 of 2
